         Case 1:19-cv-00009-DCN Document 57 Filed 10/05/20 Page 1 of 3




Scott D. Hess, ISB #2897
A. Dean Bennett, ISB #7735
HOLLAND & HART LLP
800 W. Main Street
Suite 1750
P.O. Box 2527
Boise, Idaho 83701-2527
Telephone: (208) 342-5000
Facsimile: (208) 343-8869
sdhess@hollandhart.com
adbennett@hollandhart.com

W. Brantley Phillips, Jr. (admitted pro hac vice)
Russell S. Baldwin (admitted pro hac vice)
Allison W. Acker (admitted pro hac vice)
BASS BERRY & SIMS PLC
150 Third Avenue South, Ste. 2800
Nashville, TN 37201
Telephone: (615) 742-6200
Facsimile: (615) 742-2842
bphillips@bassberry.com
rbaldwin@bassberry.com
allison.acker@bassberry.com

Attorneys for Plaintiff

                          IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF IDAHO

TWIN FALLS NSC, LLC,
                                                    Case No. 1:19-cv-00009-DCN
        Plaintiff,
                                                    APPLICATION FOR WRIT OF
v.                                                  EXECUTION

SOUTHERN IDAHO AMBULATORY
SURGERY CENTER, LLC,

        Defendant.




APPLICATION FOR WRIT OF EXECUTION - 1
            Case 1:19-cv-00009-DCN Document 57 Filed 10/05/20 Page 2 of 3




       COMES NOW plaintiff and judgment creditor Twin Falls NSC, LLC (“Plaintiff”), by

and through its counsel of record, and represents as follows for this, its Application for Writ of

Execution:

       1.       On October 2, 2019, this Court entered a judgment in favor of Plaintiff and

against Defendant Southern Idaho Ambulatory Surgery Center, LLC (“Defendant”) (Dkt. 33)

(the “Judgment”). The Judgment confirmed an arbitration award in favor of Plaintiff and against

Defendant in the amount of $1,230.046.23. A true and correct copy of the Judgment is attached

hereto as Exhibit A.

       2.       No payments on the Judgment have been made. The Judgment remains a valid

judgment in favor of Plaintiff and against Defendant.

       3.       Plaintiff hereby applies for issuance of a writ of execution against Defendant

under Rules 4.1 and 69 of the Federal Rules of Civil Procedure, Idaho Code § 11-101 to 11-107,

and any other applicable law. A proposed writ of execution is submitted herewith. The writ is

directed to the United States Marshal for the District of Idaho.

       WHEREFORE, Plaintiff applies for the issuance of a writ of execution in the form

submitted herewith.

       DATED this 5th day of October, 2020.

                                         HOLLAND & HART LLP



                                         By /s/ Scott D. Hess
                                            Scott D. Hess, for the firm
                                            A. Dean Bennett, of the firm

                                             Attorneys for Plaintiff




APPLICATION FOR WRIT OF EXECUTION - 2
              Case 1:19-cv-00009-DCN Document 57 Filed 10/05/20 Page 3 of 3




                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on the 5th day of October, 2020, I filed the foregoing
electronically through the CM/ECF system, which caused the following parties or counsel to be
served by electronic means, as more fully reflected on the Notice of Electronic Filing:

Angelo L. Rosa, Esq.                              arosa@rosacommerce.com
2211 East Camelback Road, No. 302
Phoenix, Arizona 85016

Jay J. Kiiha                                      jkiiha@whitepeterson.com
White, Peterson, Gigray & Nichols, P.A.
Canyon Park at the Idaho Center
5700 E. Franklin Rd. Suite 200
Nampa, Idaho 83687



                                          /s/ Scott D. Hess
                                          Scott D. Hess
                                          for HOLLAND & HART LLP
15515186_v1




APPLICATION FOR WRIT OF EXECUTION - 3
